Citation Nr: 1212725	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  11-07 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for congenital partial transitional vertebra L5, left, with low back pain, also claimed as a spine condition.

2.  Whether new and material evidence has been received to reopen service connection for left ear hearing loss. 

3.  Whether new and material evidence has been received to reopen service connection for a right ankle disability.

4.  Whether new and material evidence has been received to reopen service connection for a left ankle disability, to include whether the claim may be granted.

5.  Entitlement to an increased rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1986 to May 1993.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which, inter alia, declined to reopen claims for service connection for partial transitional vertebra L5, left, for left ear hearing loss, and for an ankle disability for lack of new and material evidence, and denied a disability rating for PTSD in excess of 30 percent.  The case is currently under the jurisdiction of the RO in Indianapolis, Indiana.  

In March 2011, the RO increased the rating for PTSD to 50 percent, effective from May 2009, the date of the Veteran's claim for increase.  A claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the appeal continues. 

Notwithstanding the RO's decision to deny reopening service connection for left ear hearing loss, the Board must conduct an independent review of the evidence to determine whether new and material evidence has been received sufficient to reopen a prior final decision.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, the Veteran has been apprised of what was required to establish his claims of entitlement to service connection, as well as the requirement that new and material evidence be submitted.

The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in October 2011.  A transcript of that hearing is associated with the claims file.  The record reflects that the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

The Veteran has submitted private treatment records which indicate that he has degenerative changes of the thoracic spine.  He asserted during his Board hearing in October 2011 that these changes are due to heavy lifting and two motor vehicle accidents in which he was involved in service.  Service treatment records confirm that he was involved in motor vehicle accidents in January 1990 and February 1993.  The issue of service connection for a thoracic spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and the claim is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  A claim for service connection for congenital partial transitional vertebra L5, left with low back pain, was denied by rating decision in January 1994, which found that the back disorder was a congenital problem that existed prior to service and was not aggravated during service; the Veteran did not appeal the decision.  

2.  The Veteran's claim to reopen service connection for congenital partial transitional vertebra L5 was received in May 2009.  

3.  Evidence received since January 1994 is not new, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder, and does not raise a reasonable possibility of substantiating the claim.

4.  A claim for service connection for ankle disability was denied by rating decision in January 1994, which found that a chronic ankle disability did not begin during service and there was no current diagnosis of a chronic left ankle disability; the Veteran did not appeal.  

5.  The Veteran's claim to reopen service connection for an ankle disorder was received in May 2009.  

6.  Evidence received since January 1994 is not new, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right ankle disorder, and does not raise a reasonable possibility of substantiating the claim for service connection for a right ankle disorder.

7.  Evidence received since January 1994 is not cumulative or redundant and, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim for service connection for a left ankle disorder.

8.  A claim for service connection for left ear hearing loss was denied by rating decision in January 1994, which found that a left ear hearing loss disability existed prior to service and did not worsen during service; the Veteran did not appeal.  

9.  A claim to reopen service connection for left ear hearing loss was received in May 2009.  

10.  Evidence received since January 1994 is not new, does not relate to an unestablished fact necessary to substantiate the claim for left ear hearing loss, and does not raise a reasonable possibility of substantiating the claim.

11.  As of February 19, 2009, within the one year period prior to receipt of claim for increase on May 19, 2009, the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, family relationships, judgment, thinking or mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships. 

12.  For the entire period of claim for increase, the Veteran's PTSD symptomatology has not more nearly approximated gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name 


CONCLUSIONS OF LAW

1.  The 1994 rating decision that denied service connection for congenital partial transitional vertebra L5, left, became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2011).

2.  The evidence added to the record since January 1994 is not new and material to the claim for service connection for congenital partial transitional vertebra L5, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The RO's January 1994 rating decision, which denied service connection for an ankle disability, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

4.  New and material evidence has been received to reopen service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (2011). 

5.  The evidence added to the record since January 1994 is not new and material to the claim for service connection for a right ankle disability, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

6.  The 1994 rating decision that denied service connection for left ear hearing loss became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

7.  The evidence added to the record since January 1994 is not new and material to the claim for service connection for left ear hearing loss, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

8.  Resolving reasonable doubt in the Veteran's favor, for the period of the claim for increase from February 19, 2009, the Veteran's service-connected PTSD symptoms have more nearly approximated the schedular criteria for a 70 percent rating.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.157, 3.159, 3.400(o)(2), 4.1 - 4.14, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  An August 2009 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing.  The August 2009 letter did not inform the Veteran of the effective date criteria pertinent to his claims.  With regard to the PTSD rating claim, the Board finds that the Veteran was not prejudiced by this error because his claim is being granted effective from February 19, 2009, the date within one year of the claim for increase that the evidence shows entitlement to a higher rating of 70 percent arose; this is the earliest date permitted by law.  As to the remaining claims decided herein, the Board finds that new and material evidence has not been received to reopen the claims; therefore, the Veteran has not been prejudiced by VA's failure to notify him of the effective date criteria because that downstream element is not reached in this case.  Furthermore, the Veteran has had ample opportunity to respond or supplement the record following multiple readjudications of the issues in statements of the case and supplemental statements of the case.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has assisted the Veteran in obtaining evidence.  With respect to the claim for an increased rating for PTSD, VA has afforded the Veteran physical examinations and obtained medical opinions as to the current severity of his disability.  The Board finds there is sufficient competent medical evidence of record to decide this claim, and VA has substantially complied with the VCAA notice and assistance requirements.  

Moreover, the grant of a 70 percent disability rating for the service-connected PTSD is a full grant of benefits regarding this issue.  At the Board personal hearing in October 2011, the Veteran's representative requested the "next higher evaluation of 70 percent."  The Veteran testified that a 70 percent disability rating would "fully satisfy the appeal."  In light of the Board's grant of the requested 70 percent disability rating, there remains no question of law or fact for the Board to decide on the issue of increased rating for PTSD. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.204 (2011). 

The Board notes that no VA examination was conducted to obtain opinions as to the etiology of the claimed partial transitional vertebra L5, right ankle disorder, and left ear hearing loss.  VA was not required to conduct examinations in this case because, as discussed below, no new and material evidence has been received with respect to these claims.  See 38 C.F.R. § 3.159(c)(4).  

New and Material Evidence

The Veteran's original claims for service connection for a low back disorder, ankle disabilities, and left ear hearing loss were denied by a rating decision in January 1994.  He did not appeal, and the decision became final at the end of the statutory time limit.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Consequently, the claims can only be reopened if new and material evidence has been received since the last prior final decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of the last prior final denial of the claim.  It is "material" if, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a) (2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44   (1992). 

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss or arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Where preexisting disability was "noted" at service entrance, the presumption of soundness at entry into service dies not attach.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) . 

Reopening Service Connection for a Low Back Disorder

The evidence of record at the time of the January 1994 rating decision consisted of the Veteran's service treatment records and VA examination reports dated in September and October 1993.  Service connection for a low back disability was denied in January 1994 because, although the evidence showed that the Veteran complained of acute back pain following automobile accidents and heavy lifting in service, a chronic back disorder did not begin in service.  X-rays of the lumbosacral spine showed partial sacralization of the left transverse process which was articulated with the sacrum, while the rest of the lumbar spine was essentially normal.  Partial transitional vertebra at L5 on the left was determined to be a congenital defect, and there was no evidence that it was aggravated in service.  

Evidence that has been associated with the claims folder since the January 1994 rating decision includes the report of a private bone scan of the Veteran's thoracic spine conducted in July 2010, and the Veteran's testimony in October 2011.  In the report, the radiologist refers to recent x-rays of the Veteran's lumbar spine which are not available.  The report itself identified degenerative changes of the Veteran's thoracic spine, but it did not include any findings relating to the lumbar spine.  There are no other new records relating to the Veteran's claimed low back disorder.  

The Veteran's claim for service connection for partial transitional vertebra at L5 was previously denied because the clinical evidence did not show any lumbar spine disorders other than a congenital defect that was not aggravated in service.  The newly received medical evidence does not indicate that his congenital lumbar spine defect was aggravated during or because of service.  The Veteran's statements during his Board hearing in which he described his back pain and injuries in service is cumulative of information that was available in January 1993 and was expressly discussed in the initial rating decision.  Therefore, the evidence does not constitute new evidence that is material to the Veteran's claim and does not raise a reasonable possibility of substantiating the claim.  As no new and material evidence has been received, the claim for service connection for congenital partial transitional vertebra L5, left, with low back pain is not reopened.

Reopening Service Connection for Left Ear Hearing Loss

As noted, the evidence of record at the time of the January 1994 rating decision consisted of the Veteran's service treatment records and VA examination reports dated in September and October 1993.  Service connection for left ear hearing loss was denied in January 1994 because the RO found significant left ear hearing loss was "noted" upon the Veteran's entry to service, and there was no evidence that the hearing loss was aggravated beyond normal progression by any circumstance of service.  

The Veteran's claim for service connection for left ear hearing loss was previously denied January 1994 because the evidence showed that left ear hearing loss "disability" to the severity of 38 C.F.R. § 3.385 was noted at service entrance examination, so existed prior to service, and was not aggravated in service.  Additional evidence that has been associated with the claims folder since the January 1994 rating decision includes a VA audio examination of October 2009, in which the Veteran was diagnosed with profound sensorineural hearing loss and completely absent speech discrimination in the left ear.  The examiner stated that the Veteran's hearing loss occurred after a truck accident in 1986, but he did not provide an opinion as to the etiology of left ear hearing loss.  

While the newly received medical evidence reflects that the Veteran's left ear hearing loss is worse than it was when he entered service 26 years ago, the additional evidence does not tend to show either that left ear hearing loss did not preexist service or that it was aggravated (permanently worsened in severity) during or because of service.  The October 2009 VA audiology examiner's statements that hearing loss began after an in-service motor vehicle accident is a restatement of a contention that hearing loss began in service.  See Moray v. Brown, 5 Vet. App. 211 (1993) (a veteran's testimony of aggravation of pre-existing eye disability in service was not competent evidence of aggravation, which was medical in nature).  

In this case, VA examiner did not offer an opinion as to the etiology of the current hearing loss; rather, it is merely a restatement of the Veteran's theory of nexus to service, so is not new evidence.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that a medical opinion based on an inaccurate lay history of injury in service that had been weighed and rejected is of no probative value for purposes of reopening a previously denied claim).  For these reasons, the Board finds that the evidence does not constitute new evidence that is material to the Veteran's claim to reopen service connection for left ear hearing loss, and does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim to reopen for service connection for left ear hearing loss must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Reopening Service Connection for Ankle Disorders

The Veteran's claim for service connection for ankle disabilities was denied in January 1994 because there was no evidence of a chronic ankle condition.  The evidence at that time included the Veteran's service treatment records, which indicated that he had suffered a left ankle injury in service in May 1988.  The next day he was found to have "slight deformity" in the left medial foot, with strain, swelling, and limited motion, but no fracture.  Although the Veteran complained of ankle pain and stiffness during a VA examination in September 1993, there was no diagnosis of chronic ankle disability.  Service connection for ankle disabilities was denied by the RO in a January 1994 rating decision.  

In May 2009, the Veteran filed the current claim to reopen service connection for ankle disorders.  Relevant evidence that has been associated with the claims folder since the January 1994 rating decision includes both VA and private medical records indicating that the Veteran currently has traumatic arthritis in his left ankle.  

Right Ankle

The Veteran's claim for service connection for ankle disabilities was denied in January 1994 because there was no evidence of a chronic ankle disability.  The newly received lay and medical evidence still does not tend to show a current right ankle disability.  No evidence tending to show current disability of the right ankle has been received since the January 1994 rating decision.  As no new and material evidence has been received regarding the claimed right ankle disorder, service connection for a right ankle disability is not reopened.

Left Ankle

The newly received VA and private medical evidence indicates that the Veteran currently has diagnosed disorder that include traumatic arthritis in the left ankle.  VA progress notes dated from October 2010 to January 2011 reflect diagnoses of the left ankle that include traumatic arthritis, osteochondritis dessicans, chronic instability of the left ankle, and nonunion distal fibular fracture.  An October 2010 VA progress note reflects complaints of left ankle pain, locking, giving out (instability); clinical findings of crepitus, severe pain with range of motion testing; X-ray evidence of large osteochondral fractures at lateral and medial shoulders of the talus; and diagnoses of arthritis and osteochondritis dessicans.  A November 2010 VA progress note reflects diagnoses of osteochondritis dessicans and nonunion distal fibular fracture.  VA progress notes dated January 2011 reflect a diagnoses of traumatic arthritis of the left ankle, osteochondritis dessicans of the left ankle, and chronic instability of the left ankle.  The diagnosis was based on reported complaints of left ankle pain, locking, and instability, clinical findings of crepitus, pain with motion, and MRI findings of large anterior lateral talar dome lesion, centrally located joint mouse, degeneration of subchondral bone, ruptured anterior talofibular ligament, and degenerative changes at the calcaneofibular ligament.  

This new evidence of current disability of the left ankle relates to an unestablished fact of current disability of the left ankle that is necessary to substantiate the claim for service connection for left ankle disorder, constitutes new evidence that is material to claim for service connection for left ankle disorder, and raises a reasonable possibility of substantiating his claim.  

As evidence that is both new and material has been received, service connection for a left ankle disability is reopened.  38 C.F.R. § 3.156(a).  With regard to the left ankle disorder, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim for a left ankle disability.

Disability Rating Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A decision of the Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Global Assessment of Functioning (GAF) Scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  The GAF Scale score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  

Increased Rating for PTSD

Service connection for PTSD was granted effective from May 1993, and an initial 10 percent rating was assigned.  The rating was increased to 30 percent effective May 1994, and to 50 percent effective May 2009, during the current appeal.  The Veteran and representative assert that the Veteran's PTSD symptoms more nearly approximate the criteria for a 70 percent disability rating.  He contends that he experiences panic attacks, anger, depression, discomfort being around people, and suicidal thoughts.  The Veteran testified at the Board personal hearing that a 70 percent disability rating would "fully satisfy the appeal."

After a review of all the evidence of record, lay and medical, the Board finds that, as of February 19, 2009, which is during the one year period prior to receipt of the May 2009 claim for increased rating, entitlement arose to a 70 percent disability rating for the Veteran's PTSD.  On February 19, 2009, the Veteran presented the VA emergency room stating that he had urges to cut himself and some suicidal thoughts.  He was admitted to the inpatient psychiatric unit at that time.  A psychiatrist that saw the Veteran the next day diagnosed alcohol dependence with global disturbance of activities of daily living and behaviors, as well as a history of PTSD.  

The Board finds that, as of February 19, 2009, the evidence shows the impairment from the Veteran's PTSD more nearly approximates the occupational and social impairment with deficiencies in most areas contemplated by a 70 percent evaluation.  38 C.F.R. § 3.400(o)(2).  As the February 19, 2009 VA hospitalization shows worsening of symptoms of PTSD that included suicidal ideation and global disturbances of activities of daily living, this hospital record serves as some evidence that entitlement to a higher rating arose of that date.  This record of VA hospitalization could also serve as an informal claim for increased rating, also resulting in this case to an effective date of February 19, 2009 for the assignment of increased rating of 70 percent.  See 38 C.F.R. § 3.157 (2011) (a report of VA hospitalization may be accepted as an informal claim for increase).  

During the February 2009 VA hospitalization, the Veteran also reported anxiety and self-medication (with alcohol) for anxiety.  A psychological assessment conducted during VA hospitalization in February 2009 reflects a GAF score of 50.  A GAF of 50 reflects serious symptoms (e.g., suicidal ideation) or any serious impairment in social or occupational functioning.  A mildly anxious mood was noted.  

The Veteran was placed in a substance abuse treatment program.  A psychiatrist's subsequent examination of the Veteran in February 2009 noted restricted affect, poor judgment (that perpetuates chronic alcohol dependence), disturbance of mood, and global disruption of daily activities of daily living.  The Veteran reported that he had been on a medical leave, but in January 2009 was fired from his work, and that he began drinking heavily since then, cut himself because he felt frustrated, and that he felt down.  On February 28, 2009, a VA psychologist assigned a GAF of 55.

The Veteran was seen by a VA doctor in May 2009, when he was admitted to a VA inpatient program.  Affect was constricted.  He was discharged from a substance abuse program at the end of June 2009.  On June 29, 2009, the Veteran was admitted to the VA emergency room for alcohol intoxication, during which he reported he could not deal with his father with whom he lived.  He was admitted at the VA emergency room again in July 2009 complaining of depression, anxiety, and thoughts of harming himself.  The symptoms and diagnoses were similar to those experienced and diagnosed during previous VA hospitalizations in 2009, including some reports of suicidal ideation. 

The record reflects that the Veteran was again admitted for long-term VA inpatient mental health treatment in August 2009 for a period of several weeks, during which he was treated for alcohol dependence with PTSD.  In October 2009, a VA psychologist again assigned a GAF of 50.   

During a VA examination in October 2009, the Veteran reported persistent substance abuse, anxiety, occasional suicidal ideation, disturbing memories, dislike of being in crowds, and some stuttering (not otherwise observed).  He stated that he had nightmares and flashbacks of the trauma he suffered in service, and he reported feelings of depression, anger, and hopelessness.  The VA examiner reviewed the record and noted that the Veteran's GAF was assessed as 50 when he was first admitted.  On VA examination in October 2009, the Veteran reported psychosocial impairment and difficulty getting along with coworkers, and that the Veteran had missed work and had been termination  from work due to absences in January 2009.  The VA examiner diagnosed severe alcohol dependence with PTSD, alcohol-induced anxiety disorder, and alcohol dependence, assessed a GAF score of 65 for PTSD alone and a GAF of 54 for all psychiatric disorders, and assessed mild-to-moderate PTSD that had a mild-to-moderate effect on occupational and social functioning.  

In February 2010, the Veteran sought treatment in the emergency room, saying that he was depressed, was not sleeping, had depersonalization experiences, and displayed superficial cuts on his wrists.  The Veteran was clearly agitated and upset, which the examiner characterized and impulsive self-injurious behavior, and digressed, and had a depressed and agitated mood.  

The Veteran was afforded a VA examination in November 2010, in which he reported a history of nightmares, flashbacks, avoidance, restricted affect, and sleep disturbance.  He stated that he had few social contacts because of shyness and not showing any emotions.  The Veteran also reported frequent panic attacks.  The examiner diagnosed PTSD and alcohol dependence, in remission, and assessed the Veteran's GAF as 51.  

The Veteran was afforded a VA examination in April 2011, in which the examiner noted that the symptoms included depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  In addition, the Veteran reported panic attacks more than once per week, as well as impaired judgment.  He was affected by disturbances of mood and difficulty establishing and maintaining effective relationships.  The Veteran admitted suicidal and homicidal ideation and impaired impulse control.  The examiner stated that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran described an intermittent work history and a series of terminations, stating that he had been fired from his last job when he could not perform his duties due to anxiety and drinking.  The examiner assessed the GAF as 55.  

In June 2011, the Veteran was again admitted to the VA inpatient psychiatric unit when he presented with concerns that he was unstable.  He reported that he had walked out after an argument with his father and had "lost time" for three days, although he believed he had been hit by a car.  He went through an uncomplicated 4-day withdrawal and had no evidence of cognitive impairment or defective memory at discharge.  The Veteran was alert, oriented, and cooperative, with appropriate behavior and good hygiene.  His mood was euthymic and affect appropriate, and there were no psychoses. 

In the Veteran's personal hearing testimony in October 2011, he reported that he often has suicidal thoughts and inflicts pain on himself.  He testified that he is very anxious and sometimes experiences incontinence due to anxiety.  He stated that he used to get drunk to keep from killing himself.   

The Board finds that a 70 percent evaluation for PTSD is in order for the period of increased rating claim from February 19, 2009 because the Veteran is shown by the competent evidence to have occupational and social impairment with deficiencies in work, family relations, thinking, and mood beginning when he was hospitalized on this date.  The GAF scores have reflected from moderate to serious symptoms (e.g., suicidal ideation) or any moderate to serious impairment in social or occupational functioning.  The impairments and symptoms noted during VA hospitalization, examination, and treatment noted above more closely approximate the "occupational and social impairment with deficiencies in most areas" as defined in the criteria for the 70 percent rating for PTSD. 38 C.F.R. § 4.130.  

In considering the overall impairment due to service-connected PTSD, the Board notes that there are other diagnosed psychiatric disorders of record, including alcohol dependence, mood disorder due to the alcohol dependence, and personality disorder.  The Veteran has reported and contended that he drinks to calm the anxiety that is caused by his PTSD. A personality disorder is not a disability for VA disability compensation purposes, so may not be considered in rating the service-connected PTSD.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  

On the question of whether symptoms of other psychiatric disorders have been distinguished from the service-connected PTSD, the Board finds that, while some differentiation of symptoms was undertaken by the examiners that included assignment of separate GAF scores for PTSD and non-service-connected alcohol dependence and mood disorder (secondary to alcohol dependence), the VA examiners have not entirely decoupled the Veteran's alcohol dependence from the anxiety caused by PTSD.  Where it is not possible to distinguish the effects of service-connected and non-service-connected disorders, the reasonable doubt doctrine dictates that all symptoms be attributed to a veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so). 

The Board has given consideration to assigning a 100 percent evaluation for PTSD; however, at no time during the rating period under review has the Veteran exhibited symptoms that more nearly approximate symptomatology associated with a 100 percent evaluation under Diagnostic Code 9411.  For the entire period of claim for increase, the Veteran's PTSD symptomatology has not more nearly approximated gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130. 

While the Veteran reported that he lost a job in January 2009 due to absences associated with alcohol abuse, the Veteran now maintains a job, albeit with the degree of difficulty associated with a 70 percent rating, namely, occupational impairment, with deficiencies in most areas, and inability to establish and maintain effective relationships.  

The evidence shows that the Veteran is normally noted to have good hygiene.  On rare occasions at his worst at the time of emergency hospitalization, hygiene has been noted to have been neglected.

The Veteran does not have impaired thought processes or delusions, he is oriented, and his memory is not impaired.  

The evidence shows that the Veteran is not a persistent danger of hurting self or others.  The Board notes the several episodes of wrist cutting behavior; however, the treating VA examiners have consistently indicated that the wrist cutting behavior is not for the purpose of committing suicide, but is an expression of frustration, or has other motives.  

In sum, the record does not show that the social and occupational impairment from the Veteran's PTSD more nearly approximates the total occupational and social impairment contemplated by a 100 percent rating; rather, the evidence shows that the symptoms more nearly approximate the deficiencies in most areas contemplated by a 70 percent rating.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 70 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Moreover, the grant of a 70 percent disability rating for the service-connected PTSD is a full grant of benefits regarding this issue.  In light of the Board's grant of the requested 70 percent disability rating, there remains no question of law or fact for the Board to decide on the issue of increased rating for PTSD in excess of 70 percent.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.204.

Extraschedular Consideration

 The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1), but finds no evidence that the Veteran's service-connected disability has caused marked interference with employment beyond that contemplated by the schedule for rating disabilities or otherwise renders impractical the application of the regular schedular standards utilized to evaluate the severity of this disability.  The Court has held that, if the schedular rating criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the Veteran's occupational and social impairment, as well as symptomatology, associated with the service-connected PTSD is included in the General Rating Formula for Mental Disorders, which contemplates the Veteran's subjective report of symptoms, the clinical findings of mental disorder, and contemplates the level of occupational impairment due to PTSD symptoms.  The record reflects that the manifestations of the disability are not in excess of those contemplated by the schedular criteria, which for a 70 percent disability rating specifically contemplates occupational impairment, with deficiencies in most areas, and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2011).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the service-connected psychiatric disorder.   

In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the 70 percent schedular rating granted in this decision.  The evidence does not render impractical the application of the regular schedular standards utilized to evaluate the severity of the Veteran's PTSD disability.  In the absence of such factors, the Board finds that the requirements for referral for an extraschedular rating for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met for any period.  Bagwell v. Brown, 9 Vet. App. 337  (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

While the record contains some evidence suggesting the Veteran was unemployable due to the service-connected PTSD in January 2009, the record reflects that the Veteran is working full time.  At the Board personal hearing in October 2011, the Veteran testified that he was working at a foundry, seven days a week, and that he did not miss any time from work.  In this case, while the Veteran has a medical disability (PTSD), he has not made a claim for the highest rating, but only a 70 percent rating, and has not submitted recent evidence of unemployability.  For this reason, just as no extraschedular rating claim is raised, also no informal claim for a total rating for compensation purposes based on individual unemployability is raised by the Veteran or the evidence.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).


ORDER

New and material evidence not having been received, the appeal to reopen service connection for congenital partial transitional vertebra L5, left, with low back pain, is denied.

New and material evidence not having been received, the appeal to reopen service connection for left ear hearing loss is denied.

New and material evidence not having been received, the appeal to reopen service connection for a right ankle disability is denied.

New and material evidence having been received, service connection for a left ankle disability is reopened; to that extent only, the appeal is granted.

A disability rating of 70 percent, but no higher, for PTSD, effective February 19, 2009, is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for left ankle disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011). 

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service). 

In this Veteran's case, with respect to current disability of the left ankle, during a VA examination in September 1993, the Veteran complained of multiple joint (including the left ankle) pain and stiffness, but was not diagnosed with a chronic left ankle disability.  The more recent evidence shows that years later the Veteran was recently diagnosed with current disability.  VA progress notes dated from October 2010 to January 2011 reflect diagnoses of the left ankle that include traumatic arthritis, osteochondritis dessicans, chronic instability of the left ankle, and nonunion distal fibular fracture.  A May 2003 treatment entry reflects a post-service injury and diagnosis of left ankle sprain.

Concerning the question of in-service disease or injury, service treatment records reflect a left ankle injury in service in May 1988, and that the next day the Veteran was found to have "slight deformity" in the left medial foot, with strain, swelling, and limited motion, but no fracture.    

The Veteran has asserted that the current left ankle disabilities, and all symptoms associated with current left ankle disabilities, may be associated with the in-service left ankle injuries.  This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed left ankle disabilities (traumatic arthritis, osteochondritis dessicans, chronic instability of the left ankle, and nonunion distal fibular fracture) and his service, in particular the June 1988 service treatment record reflecting treatment for a left ankle injury in service.  

These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Given the left ankle injury in service, the Veteran's reported history of left ankle symptoms, and the current diagnoses that include chronic left ankle arthritis, the Board finds that a VA examination with medical nexus opinion is required to assist in determining whether the current left ankle disorder is causally related to active service. 

Accordingly, the issue of service connection for left ankle disorder is REMANDED for the following action: 

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his left ankle disorder.  The relevant documents in the claims file should be made available to the VA examiner. 

The examiner is directed to consider the Veteran's reported history of injury in 1988 and left ankle symptoms in service.  

The VA examiner is requested to offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current left ankle disorder is causally or etiologically related to the Veteran's active service?  In offering the opinion, please specifically discuss the service treatment records that document treatment for a left ankle injury in service in June 1988.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why. 

2. After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for left ankle disorder should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case (SSOC), and should afford the Veteran the appropriate time period for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369  (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


